Citation Nr: 9930598	
Decision Date: 10/26/99    Archive Date: 10/29/99

DOCKET NO.  94-06 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. P. Havelka, Associate Counsel


INTRODUCTION

The veteran's active military service extended from February 
1967 to March 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  That rating decision, in part, 
denied the veteran's attempt to reopen his claim for service 
connection for schizophrenia.

In April 1996, a hearing was held before Bettina S. Callaway, 
who is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102(b) (West 1991).  

The case was previously before the Board in July 1996, and 
September 1998 when it was remanded for examination of the 
veteran and retrieval of records from the Social Security 
Administration (SSA).  The Board now proceeds with its review 
of the appeal.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The RO denied service connection for schizophrenia in 
October 1981.  The veteran was notified of this decision in 
October 1981 but did not file an appeal 

3.  No competent medical evidence establishing a relationship 
between the veteran's current schizophrenia and the veteran's 
active military service has been received since the October 
1981 RO decision.  

4.  The evidence received since the October 1981 RO decision 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The October 1981 decision of the RO denying service 
connection for schizophrenia is final.  38 U.S.C.A. § 7105(c) 
(West 1991 & Supp. 1999).

2.  Evidence received since the October 1981 RO decision 
denying service connection for schizophrenia is not new and 
material, and the veteran's claim for service connection for 
schizophrenia has not been reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991).  Direct service connection may be established for a 
disability resulting from diseases or injuries which are 
clearly present in service or for a disease diagnosed after 
discharge from service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(a), (b), (d) (1999).  
Establishing direct service connection for a disability which 
has not been clearly shown in service requires evidence 
sufficient to show (1) the existence of a current disability; 
(2) the existence of a disease or injury in service; and (3) 
a relationship or connection between the current disability 
and a disease contracted or an injury sustained during 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(d) (1999); Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Schizophrenia is a psychosis.  Psychoses may be presumed to 
have been incurred during active military service if they 
manifest to a degree of 10 percent within the first year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1137 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  

Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of that claim.  38 U.S.C.A. § 5108 (West 
1991); Evans v. Brown, 9 Vet. App. 273, 285 (1996); see 
Graves v. Brown, 8 Vet. App. 522, 524 (1996).

When considering whether new and material evidence has been 
presented or secured to reopen a claim, the law provides,

If new and material evidence is presented 
or secured with respect to a claim which 
has been disallowed, the Secretary shall 
reopen the claim and review the former 
disposition of the claim.

38 U.S.C.A. § 5108 (West 1991).  

To determine whether new and material evidence has been 
presented or secured to reopen a claim, a two-step analysis 
must be conducted.  Evans, at 283; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  "First, it must be determined whether 
the evidence presented or secured since the prior final 
disallowance of the claim is new and material when 'the 
credibility of the [new] evidence' is presumed. . . .  
Second, if the evidence is new and material," the claim must 
be reopened and the former disposition reviewed based on all 
the evidence of record to determine the outcome of the claim 
on the merits.  Evans, at 283 (citations omitted); Justus v. 
Principi, 3 Vet. App. 510, 513 (1992); see Duran v. Brown, 
7 Vet. App. 216, 220 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").

VA regulations specifically provide that:

New and material evidence means 
evidence not previously submitted to 
agency decision makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it 
must be considered in order to 
fairly decide the merits of the 
claim.

38 C.F.R. § 3.156 (1999).  

The first question in determining whether the evidence is new 
and material is whether the newly presented evidence is 
actually "new" in the sense that it was not of record at the 
time of the last final disallowance of the claim and is not 
merely cumulative of other evidence of record.  Evans v. 
Brown, 9 Vet. App. 273, 283 (1996); Struck v. Brown, 9 Vet. 
App. 145, 151 (1996).  The second question is whether the 
evidence is "probative" of the issue at hand."  Evans, 9 Vet. 
App. at 283.  Evidence is "probative" when it "tend[s] to 
prove, or actually prov[es] an issue."  See Routen v. Brown, 
10 Vet. App. 183, 186 (1997), citing BLACK'S LAW DICTIONARY 
1203 (6TH ED. 1990).  Determining what the "issue at hand" 
in a case is depends on the specified basis or bases for the 
last disallowance of the claim.  Evans, 9 Vet. App. at 284.  
If such evidence is "so significant that it must be 
considered in order to fairly decide the merits of the 
claim," then the claim must be reopened.  Hodge v. West, 155 
F.3d 1356 (1998); 38 C.F.R. § 3.156(a) (1999).  When 
determining whether the veteran has submitted new and 
material evidence to reopen the claim, consideration must be 
given to all of the evidence since the last final denial of 
the claim.  Evans v. Brown, 9 Vet. App. 273 (1996), Glynn v. 
Brown, 6 Vet. App. 523 (1994).

If the newly presented evidence is not "new," the claim to 
reopen fails on that basis and no further analysis of the 
evidence is required.  Similarly, if "new" evidence is not 
"material" in the sense that it is not relevant to and 
probative of the "issue at hand," the claim to reopen fails 
on that basis and the inquiry ends.  See Evans, at 286 
(holding that "new" evidence was not relevant to and 
probative of a nexus between the claimed psychiatric disorder 
and an inservice injury or disease which was the "issue at 
hand" in the case, and therefore the "new" evidence was 
not "material" evidence and the inquiry ended, 
notwithstanding "old" evidence in the record pertaining to 
a nexus between the veteran's psychiatric disorder and his 
military service).

Determining what the "issue at hand" in a case is depends 
on the evidence that was before the RO when it last denied 
the claim on the merits and the reasons for its denial.  See 
Colvin, 1 Vet. App. at 174 (Material evidence is relevant to 
and probative of the issue at hand).  In this case, the RO 
denied service connection for schizophrenia in an October 
1981 rating decision and notified the veteran of the decision 
that same month.  The veteran did not appeal the RO decision 
and it became final.  38 U.S.C.A. § 7105(c) (West 1991).  The 
"issue at hand" in this case is whether schizophrenia was 
incurred during the veteran's active military service, or 
became manifest to a degree of 10 percent within the first 
year after separation from service.  In order for the 
veteran's claim to be reopened, evidence must have been 
presented, or secured, since the October 1981 RO decision on 
the merits which is relevant to, and probative of, this 
issue.

The evidence of record at the time of the October 1981 RO 
rating decision which was relevant to the veteran's claim for 
service connection for schizophrenia was: the veteran's 
service medical records; a June 1981 VA hospitalization 
report; and, several lay statements dated in July 1981. 

The veteran's service medical records appear to be complete.  
They contain entrance and separation examination reports 
along with treatment records spanning the veteran's entire 
period of service.  There is no indication in any of the 
service medical records of any complaints, or diagnosis, of 
schizophrenia or any other psychiatric disorder.  No 
psychiatric abnormalities were noted on the March 1970 
separation examination report.  

The June 1981 VA hospital report reveals that the veteran was 
hospitalized for inpatient treatment because of auditory 
hallucinations and paranoid ideation. The diagnosis was 
"schizophrenoform psychosis."  

Three lay statements dated in July 1981 were also submitted.  
One was from the veteran's mother while two others were from 
friends.  These statements are to the effect that the veteran 
was not the same when he returned from service in Vietnam.  

In this case the evidence submitted since the October 1981 
decision that refers to the veteran's schizophrenia includes 
private and VA treatment records.  The Board concludes that 
this evidence is new because it was not before the RO when it 
denied service connection for schizophrenia in October 1981.  
Although "new," this evidence is not "material" because it 
is not relevant or probative of the issue at hand, namely 
whether the veteran had schizophrenia during active service 
or within the first year after separation from service.  

The private and VA treatment records reveal continuing 
diagnoses and treatment for schizophrenia from approximately 
1982 until present.  There is no indication in any these 
records that the veteran's schizophrenia was in any way 
related to his military service.  

At this point the Board notes two things.  First, the veteran 
has indicated that he receives disability benefits from the 
Social Security Administration (SSA).  The RO has attempted 
on numerous occasions to obtain the veteran's SSA records.  
Each time the RO has been informed by SSA that the veteran's 
file has been lost.  SSA most recently notified the RO of the 
unavailability of the veteran's file in May 1999.

The veteran's representative has also indicated that the RO 
did not obtain records that the veteran indicates exist from 
Dr. Hord.  The RO contacted Dr. Hord's office by letter in 
September 1996.  Dr. Hord's office returned the letter 
requesting records with the annotation "we have no client by 
this name.  Thanks."

The evidence submitted since the October 1981 RO rating 
decision is medical evidence which shows that the veteran 
continues to suffer from schizophrenia.  However, the 
existence of a current disability is not at issue in the 
present case.  The 1981 rating decision recognized that the 
veteran had schizophrenia.  The reason that the veteran's 
claim failed in 1981 was that there was no evidence of 
schizophrenia during service or the first post service year.  
There was also no competent medical evidence providing a 
nexus between the current schizophrenia and service.  The 
evidence submitted subsequent to 1981 merely provides 
continuing evidence of a current schizophrenia disability.  
That is, this evidence is merely cumulative of other evidence 
of record.  Evans v. Brown, 9 Vet. App. 273, 283 (1996); 
Struck v. Brown, 9 Vet. App. 145, 151 (1996). 

Based on the applicable law, regulations and court decisions, 
the additional evidence received since the October 9181 RO 
decision is not new and material and does not provide the 
required evidentiary basis to reopen the veteran's claim.  
The RO's prior denial of service connection for schizophrenia 
remains final.  See Colvin, 1 Vet. App. 171; 38 U.S.C.A. 
§§ 5108, 7105(c) (West 1991); 38 C.F.R. § 3.156 (1999).

Where new and material evidence has not been submitted to 
reopen a finally denied claim, VA does not have a statutory 
duty to assist a claimant in developing facts pertinent to 
the claim, but VA may be obligated under 38 U.S.C.A. § 
5103(a) to advise a claimant of evidence needed to complete 
his application.  This obligation depends on the particular 
facts of the case and the extent to which the Secretary has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  See Graves v. Brown, 8 
Vet. App. 522, 524-25 (1996); Robinette v. Brown, 8 Vet. App. 
69, 78 (1995).  Here, unlike the situation in Graves, the 
veteran has not put the VA on notice of the existence of any 
specific, particular piece of evidence which is not only 
relevant to his claim for a psychiatric disorder to include a 
stomach disorder but which would, if submitted,  be so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See also Epps v. Brown, 9 
Vet. App. 341 (1996).  Accordingly, the Board concludes that 
VA did not fail to meet its obligations under 38 U.S.C.A. § 
5103(a) (West 1991).


ORDER

New and material evidence not having been submitted to reopen 
a claim for entitlement to service connection schizophrenia, 
that benefit remains denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

